COURT OF APPEALS OF VIRGINIA


Present: Judges Bray, Frank and Senior Judge Baker
Argued at Norfolk, Virginia


ALVAREZ E. GONZALEZ
                                           MEMORANDUM OPINION * BY
v.   Record No. 2275-98-1                   JUDGE JOSEPH E. BAKER
                                                JUNE 29, 1999
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                        Marc Jacobson, Judge

           Ronald Batliner, Jr. (Mason & Batliner, P.C.,
           on brief), for appellant.

           Jeffrey S. Shapiro, Assistant Attorney
           General (Mark L. Earley, Attorney General, on
           brief), for appellee.


     Alvarez E. Gonzalez (appellant) appeals from his bench trial

conviction by the Circuit Court of the City of Norfolk (trial

court) for taking indecent liberties with an eleven-year-old

child.   The sole issue presented by this appeal is whether the

trial court erred when it took judicial notice that appellant had

testified under oath at his arraignment that his date of birth was

September 6, 1958.    At trial, when the trial court stated it was

taking judicial notice of that fact, appellant failed to preserve

that issue by stating an objection with specificity, as required

by Rule 5A:18.


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
              "No ruling of the trial court . . . will
          be considered as a basis for reversal unless
          the objection was stated together with the
          grounds therefor at the time of the ruling,
          except for good cause shown or to enable the
          Court of Appeals to attains the ends of
          justice." Rule 5A:18 serves an important
          function during the conduct of a trial. It
          places the parties on notice that they must
          give the trial court the first opportunity
          to rule on disputed evidentiary and
          procedural questions. The purpose of this
          rule is to allow correction of an error if
          possible during the trial, thereby avoiding
          the necessity of mistrials and reversals.
          To hold otherwise would invite parties to
          remain silent at trial, possibly resulting
          in the trial court committing needless
          error. In order to avoid this result, we
          adhere to the policy of placing an
          affirmative duty on the parties to enter
          timely objections to rulings made during the
          trial.

Gardner v. Commonwealth, 3 Va. App. 418, 423, 350 S.E.2d 229,

232 (1986).

     In our review of the record, we find no reason to apply the

ends of justice principle to this case.

     Accordingly, the judgment of the trial court is affirmed.

                                                         Affirmed.




                              - 2 -